DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The claim interpretation under 35 U.S.C. 112(f)/35 U.S.C. 112, sixth paragraph for claim 9 has been withdrawn and the 35 U.S.C. 101 rejection to claim 8 has been withdrawn because these claims were cancelled on 02/04/2022. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Leonard Hua on 03/24/2022. 

The application has been amended as follows: 

CLAIMS
Claim 1 (Currently Amended):  An authorization method for releasing or blocking resources, wherein the method comprises:

wirelessly transmitting a resource request from a client to the provider via an agent;
wirelessly transmitting [[an]]a first authorization request from the provider to the client via the agent;
wirelessly transmitting the first authorization request from the client to the resource owner;
wirelessly transmitting a receipt comprising an authorization response from the resource owner to the client;
wirelessly transmitting the receipt from the client to the provider; and
releasing or blocking, by the provider, a first resource in accordance with the authorization response comprised in the receipt; and
based on a connection between the client and the resource owner being temporarily interrupted:
wirelessly transmitting a second resource request from the client to the provider via the agent;
wirelessly transmitting a second authorization request from the provider to the client via the agent;
wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider; and
releasing or blocking, by the provider, a second resource in accordance with the second receipt comprising the certificate;
wherein the first authorization request is signed with a private key of the provider and comprises a public portion and a private portion;
wherein the public portion of the first authorization request is accessible to the client; and
wherein the private portion of the first authorization request is encrypted with a public key of the resource owner. 

Claim 2 (Original):  The authorization method according to claim 1, wherein the method further comprises: 
providing a public key and a private key for both the provider and the resource owner;
wherein the provider and the resource owner know each other's public key.

Claims 3-6 (Cancelled).

Claim 7 (Original):  The authorization method according to claim 1, wherein the agent is an application on the client. 

Claims 8-9 (Cancelled).

Claim 10 (Currently Amended):  One or more non-transitory computer-readable mediums having processor-executable instructions stored thereon for performing an authorization method for releasing or blocking resources, wherein the processor-executable instructions, when executed, facilitate the following being performed:

wirelessly transmitting a resource request from a client to the provider via an agent;
wirelessly transmitting [[an]]a first authorization request from the provider to the client via the agent;
wirelessly transmitting the first authorization request from the client to the resource owner;
wirelessly transmitting a receipt comprising an authorization response from the resource owner to the client;
wirelessly transmitting the receipt from the client to the provider; and
releasing or blocking, by the provider, a first resource in accordance with the authorization response comprised in the receipt; and
based on a connection between the client and the resource owner being temporarily interrupted:
wirelessly transmitting a second resource request from the client to the provider via the agent;
wirelessly transmitting a second authorization request from the provider to the client via the agent;
wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider; and
releasing or blocking, by the provider, a second resource in accordance with the second receipt comprising the certificate;
wherein the first authorization request is signed with a private key of the provider and comprises a public portion and a private portion;
wherein the public portion of the first authorization request is accessible to the client; and
wherein the private portion of the first authorization request is encrypted with a public key of the resource owner. 

Claim 11 (Cancelled).


Examiner’s Statement of Reasons for Allowance
Claims 1-2, 7 and 10 are allowed. 
The present invention is directed to: An authorization method for releasing or blocking resources includes, in case there is no connection between a provider and a resource owner: wirelessly transmitting a resource request from a client to the provider via an agent; wirelessly transmitting an authorization request from the provider to the client via the agent; wirelessly transmitting the authorization request from the client to the resource owner; wirelessly transmitting a receipt comprising an authorization response from the resource owner to the client; wirelessly transmitting the receipt from the client to the provider; and releasing or blocking a first resource in accordance with the authorization response comprised in the receipt.
The closest prior art is: Yu et al (“Yu,” US 20200104473) in view of McClintock et al (“McClintock,” US 20170272441) and further in view of Allen et al (“Allen,” US 20130046985). 

McClintock is directed to: a resource owner or administrator submits a request to a permissions management service to create a permissions grant which may include a listing of actions a user may perform on a resource. Accordingly, the permissions management service may create the permissions grant and use a private cryptographic key to digitally sign the created permissions grant. The permissions management service may transmit this digitally signed permissions grant, as well as a digital certificate comprising a public cryptographic key for validating the permissions grant, to a target resource. The target resource may use the public cryptographic key to validate the digital signature of the permissions grant and determine whether a user is authorized to perform one or more actions based at least in part on a request from the user to perform these one or more actions on the resource.

For example, the combination of references fails to disclose the following limitations recited in independent claims 1 and 10: releasing or blocking, by the provider, a first resource in accordance with the authorization response comprised in the receipt; and based on a connection between the client and the resource owner being temporarily interrupted: wirelessly transmitting a second resource request from the client to the provider via the agent; wirelessly transmitting a second authorization request from the provider to the client via the agent; wirelessly transmitting a second receipt comprising a certificate issued by the resource owner in advance from the client to the provider; and releasing or blocking, by the provider, a second resource in accordance with the second receipt comprising the certificate; wherein the first authorization request is signed with a private key of the provider and comprises a public portion and a private portion; wherein the public portion of the first authorization request 
Therefore, the claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J WILCOX whose telephone number is (571)270-3774. The examiner can normally be reached M-F: 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu T. Pham can be reached on (571)270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 






/JAMES J WILCOX/Examiner, Art Unit 2439     



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439